            Case 2:20-cv-02276-MAK Document 17 Filed 07/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MERSADIES BONILLA                             : CIVIL ACTION
                                              :
                      v.                      : NO. 20-2276
                                              :
AMERICAN HERITAGE FEDERAL                     :
CREDIT UNION, et al.                          :

                                           ORDER
       AND NOW, this 14th day of July 2020, upon considering the Defendants’ unopposed

Motion to dismiss (ECF Doc. No. 13) the amended Complaint (ECF Doc. No. 10), and for

reasons in the accompanying Memorandum, it is ORDERED the Defendants’ Motion to dismiss

(ECF Doc. No. 13) is GRANTED in part and DENIED in part:

       1.       Defendants’ Motion for a more definite statement is DENIED as moot;

       2.       Defendants’ Motion to dismiss (ECF Doc. No. 13) is DENIED as to the

Plaintiff’s Fair Credit Reporting Act claim against the Credit Union but GRANTED as to all

other claims without prejudice; and,

       3.       The Credit Union shall file an answer to the amended Complaint on the remaining

claim no later than July 28, 2020.


                                                   __________________________
                                                   KEARNEY, J.
